DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/25/2021 is acknowledged.
Applicant's election with traverse of Species A1 in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that claims 19-21 are readable on the elected species A1 and can apply to embodiments where at least one detector is fixed. This is not found persuasive because the claims very explicitly recite three distinct embodiments that are mutually exclusive and non-overlapping. Specifically, Applicant has elected species A1 in the Remarks 03/25/2021, which is directed towards only fixed neutron detectors. Claims 17 and 18 further recite that all. The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 13-24 are pending with claims 19-24 withdrawn. Claims 13-18 are examined herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “27”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “without insertion of a gloved finger” which renders the claimed indefinite. The term “a gloved finger” is not a term known in the art, is not defined by the claim and one of ordinary skill would not be reasonably appraised of the scope of the invention. The specification merely provides “The or each neutron detector 12 is directly submerged in the primary water, without insertion of a gloved finger of the type used to introduce the in-core probes into the core of a nuclear reactor” (see [0041]), but does not does not define or disclose the corresponding structure. What is a “gloved finger”? 	Therefore, the scope of the claim is unclear because it is unclear what prior art structures are considered/not considered to be a gloved finger versus some other type of encasing. For example, is the enclosure of the neutron detector itself considered to be a gloved finger?  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Impink JPH04232497. 
Regarding claim 13, Impink discloses a nuclear reactor (Fig. 2) comprising: 
a vessel (26) having a central axis (inherent); 
a core (13) positioned in the vessel (13 is in 26), the core comprising a plurality of nuclear fuel assemblies (Fig. 4: unlabeled fuel assemblies), a primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow) separating the core from the vessel radially from the central axis and surrounding the core (coolant flows around core 13 and is between the 13 and 26); and 

the measuring device (60) including at least one neutron detector ([0017] “neutrons or gamma ray detectors 60”) continuously measuring the neutron flux ([0020]), the at least one neutron detector (60) being positioned in the primary water layer radially between the core and the vessel ([0018] “inside the nuclear reactor vessel and is outside the reactor core”), the at least one neutron detector being placed in one or several radial position(s) ([0018] “along the axis of the core”) obtaining, owing to an attenuation of the primary water layer, one or several counting rates configured for the instrumentation and control system of the nuclear reactor for the entire predetermined power range ([0020] “Can provide various reference information for continuous on-line fine tuning of the analytical core model and can be used to evaluate the total area of ​​neutron fluence on the local area and internal structure of the reactor vessel Information can be provided”). 
A skilled artisan would recognize, as is well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector. As such, the neutron detector of Impink has the capability such that the neutron detector will obtain counting rates as the detector measures and monitors the neutron flux. The counting rate will be a function of the attenuation of the primary water layer, as one of skill in the art, would recognize that thermal neutrons get absorb in water, thereby decreasing the counting rate of the detector. 
Note on interpretation for claim 14: the limitation “without insertion of a gloved finger” preceding claim language “directly submerged” implies that the “without insertion of a gloved finger” should be interpreted as “the neutron detector is directly submerged and is not inside of a gloved finger.” However, this claim can also reasonably be interpreted as “the neutron detector is directly submerged, and the neutron detector was inserted without the use of a gloved finger.” Or, alternatively still, “the neutron detector is directly submerged, and the reactor does not have any inserted gloved fingers” (i.e., the gloved finger does not have any association with the neutron detector). 
As evidence see, for example, in JP2008-175732, which shows a neutron detector 16 (Fig. 7) that is directly submerged in water 13, is not inside of a gloved finger, and there is a neutron transport tube 15 in the core 12. The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “enabling disclosure”.  See MPEP § 2131.01. 
For the purposes of examination, Examiner will interpret this claim to recite that the neutron detector is directly submerged in the primary water layer. 
Regarding claim 14, Impink discloses all the elements of the parent claim. Impink further discloses wherein the at least one neutron detector (60) is directly submerged in the primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow and 60 is directly submerged in the water), without the insertion of a gloved finger. 
Regarding claim 15, Impink discloses all the elements of the parent claim. Impink further discloses wherein the at least one neutron detector (60) includes a fixed detector positioned at a fixed radial distance from the core ([0018] “The detector is preferably mounted through the vessel wall”). 
Regarding claim 17, Impink discloses all the elements of the parent claim and further discloses wherein the at least one neutron detector (60) is a plurality of neutron detectors ([0018] “A string (chain body) of a small number (at least four) of the neutron or gamma ray detectors 60”) and all of the neutron detectors are fixed and are positioned at the fixed radial distance from the core ([0018] “the detector is preferably mounted through the vessel wall at the height of the nozzle). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Impink JPH04232497
Note on interpretation for claim 16: claim 16 recites two desired result-type clauses. These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus 

 [A]pparatus claims cover what a device is, not what a device does.”


In this case, the claim is not limited by the particular level of ambient neutron flux in its environment. Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references.
The claim is further being interpreted under MPEP 2111.04, in which the “such that” clauses are not given patentable weight because they simply suggest intended results that may follow naturally from the claimed structures. Specifically, in this case, the cited prior art neutron detector is located at a fixed radial distance that allows it to measure low (e.g., 1-100 cp/s) counts during shutdown as well as measure the neutron flux during regular, i.e., full-power, operations.
Regarding claim 16, Impink discloses all the elements of the parent claim. Impink further discloses when the nuclear reactor is stopped, the neutron flux at the fixed detector corresponds to a counting of between 1 and 100 cp/s (60 is inside the vessel and close to the core, and therefore, during a reactor shutdown, when the neutron flux is approaching zero, the neutron flux detector will register a neutron flux approaching zero); and when the nuclear reactor is operating at full power, the neutron flux at the fixed detector corresponds to a measurement staying within a measuring range in the current mode of the fixed detector ([0018] “These detectors are arranged so as to be exposed to neutrons and / or gamma ray bundles emanating from the periphery of the reactor core”) 
A skilled artisan would recognize, as is extremely well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector and that neutron flux is proportional to the reactor power.  When a reactor is stopped for a long time, for example, then the neutron counts will be extremely low, approximately zero, as no new neutrons are produced in the core. Therefore, the fixed radial detector of Impink has sufficient structure allowing it to measure low (e.g., 1-100 cp/s) counts during shutdown, as well as measure the neutron flux during regular, full power, operations. 
One skilled in reactor design would also recognize that since the fixed radial detector of Impink is inside the reactor vessel and measures neutron flux, it therefore has the capability such that the neutron flux at the fixed detector corresponds to a measurement staying within a measuring range in the current mode of the fixed detector. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Impink JPH04232497 in view of Jiang et al. WO 2017079949. 
Regarding claim 18, Impink discloses all the elements of the parent claim. Impink further discloses wherein the at least one neutron detector (60) is a plurality of neutron detectors ([0018] “A string (chain body) of a small number (at least four) of the neutron or gamma ray detectors 60”) and all of the neutron detectors are fixed ([0018] “the detector is preferably mounted through the vessel wall at the height of the nozzle). Impink does not explicitly mention the plurality of neutron detectors being positioned at different radial positions, or that they are configured for different power rangers of the nuclear reactor. 
Jiang, however, does and teaches a plurality of neutron detectors (Fig. 4: SR, PR/IR), at least two of the neutron detectors being positioned at different respective fixed radial . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP-2008175732A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646